DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After the amendments filed 11/24/2021, claims 1-20 remain pending, of which 1, 6, 9, 12-16 and 18 are amended. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13, 15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Margalit et al (US 2011/0184805) in view of Lemmons (US 2003/0028873).
Regarding claims 1, 9 and 15: Margalit discloses at least one processor circuit (paragraph [0130], a processing means 20); and, at least one memory that stores program code (paragraph [0014], a system for precision in-game dynamic advert placement in computer games, comprising: networked game playing means; having access to, at least one game, stored in at least one game domain), the program code including instructions to cause the at least one processor circuit to perform the actions of: executing a content a system for precision in-game dynamic advert placement in computer games, It is within the scope of the present invention that the ad placement system, additionally comprises emulation means that superimposes at least one invisible emulation layer, which is click, touch or event enabled, on top of said visual output generated by said computer game), the executing including: obtaining a video frame output by a video game (paragraph [0014], a system for precision in-game dynamic advert placement in computer games, comprising…means for obtaining at least one real-time AV caption of the output generated by said computer game); identifying multiple elements of the video game in the video frame (paragraph [0014], a system for precision in-game dynamic advert placement in computer games, comprising…means for identifying objects, AV events, or a combinations thereof, having access to said at least one AV output of said at least one computer game); and overlaying the content on a determined element (paragraph [0014], a system for precision in-game dynamic advert placement in computer games, comprising…wherein said ad customizing means, synchronizes the audio-visual display generated by said game with said superimposed advertising content, and controls, within a precession of milliseconds, the insertion and removal of said advertising content, thereby offering a distortion-free viewing experience). 
However, Margalit does not specifically disclose evaluating characteristics of the multiple elements to obtain rendering suitability assessments of whether the multiple elements provide suitable surfaces for overlay rendering, the evaluated characteristics including at least one of movement rates or visibility times of respective elements of the video game; or based at least on the rendering suitability assessments, selecting a particular element on which to overlay content.
Lemmons discloses evaluating characteristics of the multiple elements to obtain rendering suitability assessments of whether the multiple elements provide suitable surfaces for overlay rendering, the evaluated characteristics including at least one of movement rates or visibility times of respective elements of the video game (paragraph [0010], paragraph [0059], paragraph [0076], The pattern recognition software may search the un-enhanced video stream 702 these actual objects or blank spaces, the examiner interprets such recognition to inherently require that the object or blank space be visible for a predetermined time (for example for greater than zero seconds)) and based at least on the rendering suitability assessments, selecting a particular element on which to overlay content (paragraph [0010], paragraph [0059], paragraph [0076], The pattern recognition software may search the un-enhanced video stream 702 these actual objects or blank spaces. Once a pattern is identified, the server searches the attribute database 718 for a matching attribute. In the event that more than one company has listed the identified actual object or blank space as an attribute, selection criteria may be utilized to choose which advertiser will receive the label).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the advertising overlay method as taught by Lemmons into the game system as taught by Margalit in order to provide more flexible embedded advertising in a simple and inexpensive manner (Lemmons, paragraph [0007]).
Regarding claims 2 and 10: Margalit discloses that which is discussed above.  However, Margalit does not specifically disclose that identifying the multiple elements in the video game or evaluating the characteristics of the multiple elements to obtain the rendering suitability assessments is performed by a machine learning-based model.
Lemmons discloses that identifying the multiple elements in the video game or evaluating the characteristics of the multiple elements to obtain the rendering suitability assessments is performed by a machine learning-based model (paragraph [0010], paragraph [0059], paragraph [0076], The pattern recognition software may search the un-enhanced video stream 702 these actual objects or blank spaces. Once a pattern is identified, the server searches the attribute database 718 for a matching attribute. In the event that more than one company has listed the identified actual object or blank space as an attribute, selection criteria may be utilized to choose which advertiser will receive the label).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the advertising overlay method as taught by Lemmons into the game system as taught by Margalit in order to provide more flexible embedded advertising in a simple and inexpensive manner (Lemmons, paragraph [0007]).
Regarding claims 3, 11 and 19: Margalit discloses that which is discussed above. Margalit further discloses executing the content overlay engine in parallel with the video game while the video game is executing on the system (paragraph [0014] – paragraph [0015], a system for precision in-game dynamic advert placement in computer games, It is within the scope of the present invention that the ad placement system, additionally comprises emulation means that superimposes at least one invisible emulation layer, which is click, touch or event enabled, on top of said visual output generated by said computer game).
Regarding claim 4: Margalit discloses that which is discussed above. However, Margalit does not specifically disclose that the rendering suitability assessments are based at least on one or more prior executions of the video game by a particular user.
Lemmons discloses that the rendering suitability assessments are based at least on one or more prior executions of the video game by a particular user (paragraph [0091], the various embodiments disclosed provide a system and method that allows post-production visual alterations to be added to a video stream).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the advertising overlay method as taught by Lemmons into the game system as taught by Margalit in order to provide more flexible embedded advertising in a simple and inexpensive manner (Lemmons, paragraph [0007]).
Regarding claim 5: Margalit discloses that which is discussed above. However, Margalit does not specifically disclose that rendering suitability assessments are based at least on one or more prior executions of the video game by a plurality of users.
Lemmons discloses that rendering suitability assessments are based at least on one or more prior executions of the video game by a plurality of users (paragraph [0091], the various embodiments disclosed provide a system and method that allows post-production visual alterations to be added to a video stream).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the advertising overlay method as taught by Lemmons into the game system as taught by Margalit in order to provide more flexible embedded advertising in a simple and inexpensive manner (Lemmons, paragraph [0007]).
Regarding claims 6 and 18: Margalit discloses that which is discussed above. However, Margalit does not specifically disclose that rendering suitability assessments for each respective element are based on at least a size of the respective element in the video frame.
Lemmons discloses that rendering suitability assessments for each respective element are based on at least a size of the respective element in the video frame (paragraph [0085], the head-end reads the tag marking the location of an object or blank space and providing other information such as object or blank space profile, size, type, or other information. The process then proceeds to step 1416 where the head-end queries a list of advertisers, as referred to in FIG. 3. A query is made as to whether the list contains an advertiser that has listed the identified object or blank space as one of the advertiser's attributes. Proceeding to step 1418, as previously disclosed, selection mechanisms may be employed to select the advertiser and the label at head-end. The label is consequently superimposed into the video stream at head-end at step 1420. The display size of the label may be determined by the coordinate and contour data provided by the tag).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the advertising overlay method as taught by Lemmons into the game system as taught by Margalit in order to provide more flexible embedded advertising in a simple and inexpensive manner (Lemmons, paragraph [0007]).
Regarding claims 7 and 20: Margalit discloses that which is discussed above. Margalit further discloses that the overlaying the content on the particular element comprises blending the overlaid content into the video frame (paragraph [0015], that the ad placement system, additionally comprises emulation means that superimposes at least one invisible emulation layer, which is click, touch or event enabled, on top of said visual output generated by said computer game).
Regarding claim 8: Margalit discloses that which is discussed above. Margalit further discloses that content overlay engine and the video game execute on the system as separate processes (paragraph [0014], It is an object of the present invention to disclose a system for precision in-game dynamic advert placement in computer games, comprising: networked game playing means; having access to, at least one game, stored in at least one game domain; means for obtaining at least one real-time AV caption of the output generated by said computer game; means for identifying objects, AV events, or a combinations thereof, having access to said at least one AV output of said at least one computer game; means for superimposing at least one remotely stored advertising content onto the entirety of said at least one caption, or, onto parts thereof).
Regarding claim 13: Margalit discloses that which is discussed above. However, Margalit does not specifically disclose that the evaluated characteristics for obtaining the rendering suitability assessments include the visibility times of the respective elements of the video game.
Lemmons discloses that the evaluated characteristics for obtaining the rendering suitability assessments include the visibility times of the respective elements of the video game (paragraph [0010], paragraph [0059], paragraph [0076], The pattern recognition software may search the un-enhanced video stream 702 these actual objects or blank spaces, i.e., evaluated characteristics include the element being visible in the scene).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the advertising overlay method as taught by Lemmons into the game system as taught by Margalit in order to provide more flexible embedded advertising in a simple and inexpensive manner (Lemmons, paragraph [0007]).
Claims 12, 14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Margalit et al (US 2011/0184805) in view of Lemmons (US 2003/0028873) as applied to the claims above, and further in view of Rosser et al (US 5,543,856).
Regarding claim 12: Margalit and Lemmons disclose that which is discussed above. However, neither Margalit nor Lemmons disclose that the evaluated characteristics for obtaining the rendering suitability assessments include the movement rates of the respective elements of the video game.
Rosser discloses that the evaluated characteristics for obtaining the rendering suitability assessments include the movement rates of the respective elements (1:35-61, the appearance of the replacement image will continuously conform to the appearance of the original scene when that scene is moved, panned, magnified, zoomed, or otherwise altered in size or perspective).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the rendering suitability method as taught by Rosser into the combined invention as taught by Margalit and Rosser in order to provide more flexible embedded advertising in a simple and inexpensive manner (Lemmons, paragraph [0007]).
Regarding claims 14 and 16: Margalit and Lemmons disclose that which is discussed above. However, Margalit does not specifically disclose evaluating characteristics, including at least movement rates and visibility times, of multiple elements in the video frame to obtain rendering suitability assessments of whether the multiple elements provide suitable surfaces for overlay rendering; and selecting the particular element for rendering based at least on the rendering suitability assessments.
Lemmons discloses evaluating characteristics, of multiple elements in the video frame to obtain rendering suitability assessments of whether the multiple elements provide suitable surfaces for overlay rendering, include visibility times (paragraph [0010], paragraph [0059], paragraph [0076], The pattern recognition software may search the un-enhanced video stream 702 these actual objects or blank spaces, i.e., evaluated characteristics include the element being visible in the scene) and selecting the particular element for rendering based at least on the rendering suitability assessments (paragraph [0010], paragraph [0059], paragraph [0076], The pattern recognition software may search the un-enhanced video stream 702 these actual objects or blank spaces. Once a pattern is identified, the server searches the attribute database 718 for a matching attribute. In the event that more than one company has listed the identified actual object or blank space as an attribute, selection criteria may be utilized to choose which advertiser will receive the label).
Rosser discloses that the characteristics include at least movement rates (1:35-61, the appearance of the replacement image will continuously conform to the appearance of the original scene when that scene is moved, panned, magnified, zoomed, or otherwise altered in size or perspective).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the rendering suitability method as taught by Rosser into the combined invention as taught by Margalit and Rosser in order to provide more flexible embedded advertising in a simple and inexpensive manner (Lemmons, paragraph [0007]).
Regarding claim 17: Margalit, Lemmons and Rosser disclose that which is discussed above.  However, Margalit does not specifically disclose that identifying the multiple elements in the video game or evaluating the characteristics of the multiple elements to obtain the rendering suitability assessments is performed by a machine learning-based model.
Lemmons discloses that identifying the multiple elements in the video game or evaluating the characteristics of the multiple elements to obtain the rendering suitability assessments is performed by a machine learning-based model (paragraph [0010], paragraph [0059], paragraph [0076], The pattern recognition software may search the un-enhanced video stream 702 these actual objects or blank spaces. Once a pattern is identified, the server searches the attribute database 718 for a matching attribute. In the event that more than one company has listed the identified actual object or blank space as an attribute, selection criteria may be utilized to choose which advertiser will receive the label).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the advertising overlay method as taught by Lemmons into the game system as taught by Margalit, Lemmons and Rosser in order to provide more flexible embedded advertising in a simple and inexpensive manner (Lemmons, paragraph [0007]).
Regarding claim 18: Margalit, Lemmons and Rosser discloses that which is discussed above. However, Margalit does not specifically disclose that rendering suitability assessments for each respective element are based on at least a size of the respective element in the video frame.
Lemmons discloses that rendering suitability assessments for each respective element are based on at least a size of the respective element in the video frame (paragraph [0085], the head-end reads the tag marking the location of an object or blank space and providing other information such as object or blank space profile, size, type, or other information. The process then proceeds to step 1416 where the head-end queries a list of advertisers, as referred to in FIG. 3. A query is made as to whether the list contains an advertiser that has listed the identified object or blank space as one of the advertiser's attributes. Proceeding to step 1418, as previously disclosed, selection mechanisms may be employed to select the advertiser and the label at head-end. The label is consequently superimposed into the video stream at head-end at step 1420. The display size of the label may be determined by the coordinate and contour data provided by the tag).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the advertising overlay method as taught by Lemmons into the game system as taught by Margalit, Lemmons and Rosser in order to provide more flexible embedded advertising in a simple and inexpensive manner (Lemmons, paragraph [0007]).

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/24/2021, with respect to the rejection(s) of claim(s) 12, 14 and 16-18 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly found prior art reference discussed above. 
Applicant’s arguments, see Remarks, filed 11/24/2021, with respect to the rejection(s) of claims 1-11, 13 and 15-20 have been fully considered but they are not persuasive.
Applicant argues that Margalit and Lemmons do not teach “evaluating characteristics of the multiple elements to obtain rendering suitability assessments of whether the multiple elements provide suitable surfaces for overlay rendering, the evaluated characteristics including at least one of movement rates or visibility times of respective elements of the video game”. The examiner must respectfully disagree. Lemmons discloses that the pattern recognition software searches for objects or blank spaces which are present in the video stream, which requires that the pattern recognition take into the assessment whether the time of visibility of the object is greater than zero seconds (i.e., if the visibility time of the object was zero then the pattern recognition software would not select that item for overlay placement). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350. The examiner can normally be reached M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        



/Jason Pinheiro/            Examiner, Art Unit 3715